DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11-22 are pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Response to Arguments
Applicant amended independent claim 1 to further specify:
A receptacle comprising:
 a power meter with a display coupled to the microcontroller and structured and configured to receive the real-time charging information from the microcontroller and display the real-time charging information, wherein the real-time charging information further includes an indication of real-time charging performance of the USB PD ports including charging speed of the USB PD ports.
Applicant amended independent claim 18 to further specify:
a power meter with a display coupled to the microcontroller and structured and configured to receive the real-time charging information from the microcontroller and display the real-time charging information, wherein the real-time charging information further includes an indication of real-time charging performance of the USB PD ports including charging quality of the USB PD ports.
Applicant amended independent claim 20 to further specify:
displaying real-time charging information including at least a voltage configuration and an indication of real-time charging performance of the USB PD ports including charging quality of the USB PD ports; and
checking, by the integrated power meter, the real-time charging performance and test at least one of capacity or electric energy of a power bank.

Regarding to claims 20-21:
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. 
Regarding claim 20-21, Applicant’s representative argues that Muto fails to each or suggest “ a receptacle with an integrated power meter”.  Examiner respectfully disagrees. 
Note: the claims and only the claims form the metes and bounds of the invention. "Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). a battery information holding unit 148 holds the battery information therein as shown in the modification 3. The battery information includes battery presence/absence information and battery residual amount information. That is, in the power receiving device equipped with the battery, the residual amount of the battery is held as a battery residual amount. The battery information of the power receiving device 10 acquired through the port 112, and the battery information of the power receiving devices 20 and 30 acquired from the controllers 120 and 130 are written into the battery information holding unit 148. Incidentally, the battery information may be updated on a regular basis. Thus, it is possible to perform power supply control more appropriately.  In other words, Muto teach a power meter configured to indicate the amount of remaining power from each the connected device.  Moto further teaches, when the power of the maximum power receiving capability (60 W in FIG. 7) of the power profile P1 of the power receiving device 10 is supplied to the port 112, the power feeding lamp 204 is turned on. When the power (45 W, 27 W or xxW in FIG. 7) other than the maximum power receiving capability of the power profile P1 of the power receiving device 10 is supplied to the port 112, the limiting lamp 203 is turned on. When no power is supplied to the port 112, the stop lamp 202 is turned on [see Para. 0094].  Therefore, 
Regarding to applicant’s arguments with respect to amended claims have been fully consider but in moot in view of new ground of rejection.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a power meter” of claims 1, 18, 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recite “a power meter with a display coupled to the microcontroller”.  As show in fig. 5 of the application specification, only a display [30] is coupling to the microcontroller [50].  Furthermore, the specification provides no further indication as to the position/location of the power meter within the structure, merely that the integrated power meter with a display (e.g., without limitation, a liquid crystal display (LCD), multi-colored LEDs, etc.), which allows the user to easily monitor the real-time voltage, current and power information via the display as discussed in Para. 0021.  Examiner is unsure if the applicant is trying to claim the display is a power meter or with a different structure.  Examiner 

    PNG
    media_image1.png
    570
    717
    media_image1.png
    Greyscale


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one checking, by the integrated power meter, the real-time charging performance and test at least one of capacity or electric energy of a power bank”.  However, as discussed in Para. 0020, 0021 of the specification
[0020] When charging one or more devices via the USB PD ports, a user may need to monitor real-time voltage, current, and power information and to check charging performances of USB charging cables or a power bank. Conventional receptacles may not include any monitoring component that may provide such real time monitoring, thereby leaving the user at a loss as to what the voltage, current, power usage, charging performance (e.g., charging speed or quality) may be during charging. As such, the user may be required to add external hardware for power reading during charging devices. Further, the user may be required to manually check specifications for each of the USB charging cables to determine whether the right USB charging cables are being used. 

[0021] Example embodiments of the disclosed concept address these issues. For example, the receptacle includes an integrated power meter with a display (e.g., without limitation, a liquid crystal display (LCD), multi-colored LEDs, etc.), which allows the user to easily monitor the real-time voltage, current and power information via the display. Further, the integrated power meter may be used to check the charging performance of the USB charging cables, and test capacity and/or electric energy of a power bank. 

In the words, the power meter with a display allows the user the ability to check the charging performance of the USB charging cable, and/or test capacity or electric energy of a power bank1.  The specification does not implicitly or explicitly teach the limitation checking, by the integrated power meter, the real-time charging performance and test at least one of capacity or electric energy of a power bank.  Examiner will assume that the limitation is checking, using/via the integrated power meter, the real-time charging performance and test at least one of capacity or electric energy of a power bank.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, 14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muto in view of Liu US Pub. No. 2016/0006283 (“Liu”).
Regarding claim 1, Muto teaches a receptacle [100 fig. 1]  comprising:
a plurality of universal serial bus (USB) power delivery (PD) ports [112, 122, 132] couplable to one or more devices to be charged;
[0036] The power supplying apparatus 100 is a USB hub apparatus equipped with the first port 112, the second port 122, and the third port 132. Also, in FIG. 1, the power supplying apparatus 100 is provided with the three ports, but the number of ports may be two or more. The ports 112, 122, and 132 are power feeding ports compliant with the USB Power Delivery (hereinafter called USB PD) standard. Specifically, the ports 112, 122, and 132 are respectively USB ports compliant with a USB Type-C standard.

110, 120, 130] coupled to the plurality of USB PD ports in a one-to-one manner, 
[0038] The electric power supplying circuits 111, 121, and 131 and the controllers 110, 120, and 130 respectively correspond to the ports 112, 122, and 132. For example, the first electric power supplying circuit 111 and the controller 110 correspond to the first port 112. The electric power supplying circuit 111 supplies power to the first port 112. The electric power supplying circuit 111 supplies power corresponding to the power receiving device coupled to the port 112. That is, the power from the electric power supplying circuit 111 is supplied to the power receiving device through the port 112. 

wherein the plurality of USB PD controllers are structured and configured to negotiate power sharing when the plurality of USB PD ports are coupled to a plurality of devices [10, 20, 30 – Fig. 2] to be charged;
[0042] The electric power supplying circuits 111, 121, and 131 and the controllers 110, 120, and 130 are provided three by three corresponding to the three ports 112, 122, and 132. Further, the controllers 110, 120, and 130 respectively control power supply in accordance with the power receiving devices coupled to their corresponding ports 112, 122, and 132. Accordingly, the power supplied from the electric power supplying circuits 111, 121, and 131 to the three ports 112, 122, and 132 are independently controlled. The electric power supplying circuits 111, 121, and 131 supply power to their corresponding ports 112, 122, and 132. Thus, the power supplying apparatus 100 is capable of supplying the power suitable for the coupled power receiving devices.

[0048] A description will be made here about power supply control where the power receiving devices 10, 20, and 30 are coupled in the following order of (1), (2), and (3): [0049] (1) The power receiving device 10 is coupled to the port 112. [0050] (2) The power receiving device 20 is coupled to the port 122. [0051] (3) The power receiving device 30 is coupled to the port 132. 

[0052] Now assumes that the maximum values of power profiles of the power receiving devices 10, 20, and 30 are 60 W, 27 W, and 15 W respectively. When the power receiving devices 10, 20, and 30 are all coupled to the power supplying apparatus 100, and the power supplying apparatus 100 attempts to supply the maximum values of their power profiles, they will exceed a power supply capability 100 W of the power supplying apparatus. 

[0053] First, in the status of (1), the power receiving device 10 is coupled to the power supplying apparatus 100. The power receiving device 10 is coupled to the port 112 through a USB cable 11. Here, the controller 110 acquires the power profile of the power receiving device 10 through the USB cable 11. Before supplying power to the power receiving device 10, the controller 110 is capable of acquiring the power profile of the power receiving device 10. The controller 110 controls the electric power supplying circuit 111 according to the power profile. 
[see further paragraph 0054-0059] 

a microcontroller [Mater Controller 110] coupled to the plurality of USB PD controllers and structured and configured to received, from at least one USB PD controller of the plurality of USB PD controllers, real-time charging information including at least a power profile of the one or more devices to be charged; and 
[0043] In the present embodiment, the controller 110 serves as a master controller, whereas the controllers 120 and 130 serve as slave controllers. That is, the controller 110 being the master controller controls the controllers 120 and 130 each being the slave controller. The controller 110, the controller 120, and the controller 130 are coupled to each other through a bus line 102. Thus, status changes in the controllers 120 and 130, etc. are notified to the controller 110 through the bus line 102. Further, the controller 110 transmits a command for suppling power to the controllers 120 and 130 through the bus line 102.

[0046] In the controller 110 having the master function, the arbitration circuit determines a power distribution, based on a table of power profiles. Here, the table of the power profiles include power profiles of all power receiving devices being in coupling. The controller 110 controls power to be supplied from the electric power supplying circuit 111 in accordance with the power distribution. Further, the controller 110 outputs arbitration signals corresponding to power distributions for the controllers 120 and 130 to the controllers 120 and 130 each being a slave. The controllers 120 and 130 respectively control power to be supplied to the ports 122 and 132 in response to the arbitration signals.

[0052] Now assumes that the maximum values of power profiles of the power receiving devices 10, 20, and 30 are 60 W, 27 W, and 15 W respectively. When the power receiving devices 10, 20, and 30 are all coupled to the power supplying apparatus 100, and the power supplying apparatus 100 attempts to supply the maximum values of their power profiles, they will exceed a power supply capability 100 W of the power supplying apparatus.
[Read further Para. 0053-0054; Fig. 4-5]

[0060] The controller 120 transmits the power profile P2 to the controller 110 as a master controller through the bus line 102. Likewise, the controller 130 transmits the power profile P3 to the controller 110 through the bus line 102. The controller 110 lists the power profiles P1 to P3 of all the power receiving devices 10, 20, and 30 to generate a table PT. In the table PT of the power profiles, the power receiving devices and the power receiving capabilities are made to correspond to each other. Specifically, one or two or more power receiving capabilities are made to correspond to one power receiving device. [Read further Para. 0187; and Fig. 19]

a display [Lamp or LCD] coupled to the plurality of USB PD controllers and structured and configured to receive, from at least one USB PD controller of the plurality of USB PD controllers, real-time charging information including at least a power profile of the one or more devices to be charged; and display the real-time charging information, wherein the real-time charging information includes an indicative of real-time charging performance of the US PD ports [Maximum or Limiting Power - see fig. 7].
[0090] The interface 200 is a user interface which indicates the present power-supplied state to a user and accepts the change of priority of each power receiving device from the user. Specifically, the interface 200 has a selection button 201, a stop lamp 202, a limiting lamp 203, and a power feeding lamp 204. The selection button 201, the stop lamp 202, the limiting lamp 203, and the power feeding lamp 204 are provided for every ports 112, 122, and 132. That is, the interface 200 has the three selection buttons 201, the three stop lamps 202, the three limiting lamps 203, and the three power feeding lamps 204. 

[0092] The stop lamp 202, the limiting lamp 203, and the power feeding lamp 204 are respectively an output interface for notifying the status of power supply to each of the ports 112, 122, and 132 to the user. For example, the stop lamp 202, the limiting lamp 203, and the power feeding lamp 204 can be comprised of an LED (Light Emitting Diode) or the like. More specifically, the stop lamp 202 emits light in red, the limiting lamp 203 emits light in yellow, and the power feeding lamp 204 emits light in red. Incidentally, the output interface is not limited to the lamp, but may be an LCD (Liquid Crystal Panel) monitor or the like. 

[0094] Specifically, when the power of the maximum power receiving capability (60 W in FIG. 7) of the power profile P1 of the power receiving device 10 is supplied to the port 112, the power feeding lamp 204 is turned on. When the power (45 W, 27 W or xxW in FIG. 7) other than the maximum power receiving capability of the power profile P1 of the power receiving device 10 is supplied to the port 112, the limiting lamp 203 is turned on. When no power is supplied to the port 112, the stop lamp 202 is turned on. Incidentally, when no power receiving device is coupled to the port 112, all of the stop lamp 202, the limiting lamp 203, and the power feeding lamp 204 are turned off. 

Muto does not expressly teach a power meter with a display coupled to the microcontroller and structured and configured to receive the real-time charging information from the microcontroller and display the real-time charging information, wherein the real-time 
Liu teaches a portable charging device with an integrated power meter [see Fig. 1] that includes a charging module, a battery protection module, a built-in battery pack with multiple battery cells, a voltage regulating output module, a microcontroller module [5], and an LCD display [7]. Said charging device powers its externally connected electronic devices and in turn charges the batteries of those devices.  Specifically, Liu teaches a power meter [see fig. 6-7] with a display coupled to the microcontroller and structured and configured to receive the real-time charging information from the microcontroller and display the real-time charging information, wherein the real-time charging information further includes an indication of real-time charging performance of the output ports including charging speed of the output ports [401].

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


[0031] FIG. 5 is a schematic diagram of the embodiment's microcontroller module 5. As seen in FIG. 5, said microcontroller module 5 connects to said battery protection module 2 via its PD2/TIM2_CH3 pin (pin 27 in FIG. 5), reads signals such as current and voltage from said battery production module 2 via SM bus (system management bus controller), connects to said voltage regulating output module 4 via VDD pin (pin 6 in FIG. 5), reads signals such as voltage and current from said voltage regulating output module 4 via SM bus. VSYS in FIG. 5 is the voltage output terminal of said voltage regulating output module 4. Said microcontroller module 5 also connects to said LCD display 7, reads information via SM bus and displays it on said LCD display 7 to show the battery, charging, and discharging status of said portable charging device. FIG. 6 is a schematic diagram of the embodiment's LCD display 7 connections to the microcontroller module 5. Said microcontroller module 5 computes real-time charging power by reading and multiplying real-time current and voltage from battery protection module 2, and further divides the real-time charging power by 3.7 Watts to derive the charging speed multiplier for displaying on said LCD display 7. Said charging speed multiplier ranges from 0 to 9.9. 9.9 is displayed when actual value exceeds 9.9. FIG. 7 is an illustration of the display status of the embodiment's LCD display.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have combined the teachings of the cited reference since they both directed to a power supplying apparatus configured to charge the externally connected electronic devices.  Liu teaches a power meter with a display coupled to the microcontroller and structured and configured to receive the real-time charging information from the microcontroller and display the real-time charging information, wherein the real-time charging information further includes an indication of real-time charging performance of the USB PD ports including charging speed of the USB PD ports would further improve user satisfaction by allowing the user the ability to monitor the real-time charging information via the power meter with a display.
Regarding claim 2, Muto teaches the negotiated power sharing including a highest common voltage to be used for charging the plurality of devices via the plurality of USB PD ports [see par. 0037, 0044; specifically, see fig. 3 – For example, if all connected devices having the Capability of P2, then the negotiated power sharing would be 27W.  Thus including the highest common voltage to be used for charging all of the connected devices].
Regarding claim 3, Muto teaches the plurality of USB PD ports comprise a plurality of USB Type-C PD ports [see par. 0036 and fig. 1].
Regarding claim 4, Muto teaches the plurality of USB PD controllers comprise a plurality of USB Type-C PD controllers [see par. 0045 -  The controllers 110, 120, and 130 respectively have a communication circuit for conforming to a USB PD/USB Type-C standard and fig. 1].
see par. 0037 and power profile (P1, 2, 3) of fig. 3].
Regarding claim 6, Muto teaches the power profile depends on a device type of the one or more devices to be charged [see fig. 3].
Regarding claim 7, Muto teaches wherein the plurality of USB PD controllers are structured and configured to negotiate power sharing based at least in part on a device type of the plurality of devices to be charged [see fig. 3 – each device included different type of profile].
Regarding claim 8, Muto teaches the display comprises a liquid crystal display (LCD) [par. 0092].
Regarding claim 9, Muto teaches the display comprises one or more light emitting diodes (LEDs) [par. 0092].
Regarding claim 11, Muto teaches the charging performance includes charging quality of the USB PD Ports [Max or Limited charge].
Regarding claim 14, Muto does not expressly teach a power supply structured and configured to convert utility power for used by the USB Ports.  However, such feature is deemed to be inherent to the system of Muto.  As shows in par. 0035, The power supply plug 101 is inserted into, for example, a socket fora commercial power supply of 50 Hz, 100V.  Of course, the voltage and frequency of the commercial power supply are not limited to 50 Hz, 100V, but may be made to correspond to the standards of a country or a district.  For example, the voltage is not limited to 100V, but may be 120V, 200V, 240V and so on.  The frequency may be 60 Hz.  The system of Muto would be inoperable without a power supply structured and configured to convert utility power (specifically for 120V, 200V, 240V) for used by the USB Ports.

Regarding claim 17, Muto does not teaches the communication protocol comprises I2C protocol.  However, examiner takes official notice that such feature is old and well known in the art of communication.  One of ordinary skill in the art would motivated to provide such protocol since I2C protocol able to support multi-master, multi-slave communication, use chip addressing which implies one can add a lot of functionality/components to the bus without any complexity.
Regarding claim 18, Muto teaches a receptacle comprising:
a plurality of sockets [122, 132] structured and configured to receive one or more plugs for charging one or more devices [10, 20, 30 – fig. 2];
a plurality of universal serial bus (USB) ports couplable to one or more devices to be charged [see fig. 2];
a plurality of USB power delivery (PD) controllers coupled to the plurality of USB ports in a one-to-one manner [120, 130 fig. 1], 
wherein the plurality of USB PD controllers are structured and configured to negotiate power sharing when the plurality of USB ports are coupled to a plurality of devices to be charged;
a microcontroller [Mater controller 110] coupled to the plurality of USB PD controllers and structured and configured to receive, from at least one USB PD controller of the plurality of USB PD controllers, real-time charging information including at least a power profile of the one or more devices;

display the real-time charging information, wherein the real-time charging information further includes an indication of real-time charging performance of the USB PD ports including charging quality of the USB PD ports [Maximum or Limiting Power - see fig. 7].
[see further discussion in claim 1].
Muto does not teach a power meter with a display coupled to the microcontroller and structured and configured to receive the real-time charging information from the microcontroller and display the real-time charging information.
Liu teaches a portable charging device with an integrated power meter [see Fig. 1] that includes a charging module, a battery protection module, a built-in battery pack with multiple battery cells, a voltage regulating output module, a microcontroller module [5], and an LCD display [7]. Said charging device powers its externally connected electronic devices and in turn charges the batteries of those devices.  Specifically, Liu teaches a power meter [see fig. 6-7] with a display coupled to the microcontroller and structured and configured to receive the real-time charging information from the microcontroller and display the real-time charging information, wherein the real-time charging information further includes an indication of real-time charging performance of the output ports including charging quality (Speed) of the output ports [401].
[0031] FIG. 5 is a schematic diagram of the embodiment's microcontroller module 5. As seen in FIG. 5, said microcontroller module 5 connects to said battery protection module 2 via its PD2/TIM2_CH3 pin (pin 27 in FIG. 5), reads signals such as current and voltage from said battery production module 2 via SM bus (system management bus controller), connects to said voltage regulating output module 4 via VDD pin (pin 6 in FIG. 5), reads signals such as voltage and current from said voltage regulating output module 4 via SM bus. VSYS in FIG. 5 is the voltage output terminal of said voltage regulating output module 4. Said microcontroller module 5 also connects to said LCD display 7, reads information via SM bus and displays it on said LCD display 7 to show the battery, charging, and discharging status of said portable charging device. FIG. 6 is a schematic diagram of the embodiment's LCD display 7 connections to the microcontroller module 5. Said microcontroller module 5 computes real-time charging power by reading and multiplying real-time current and voltage from battery protection module 2, and further divides the real-time charging power by 3.7 Watts to derive the charging speed multiplier for displaying on said LCD display 7. Said charging speed multiplier ranges from 0 to 9.9. 9.9 is displayed when actual value exceeds 9.9. FIG. 7 is an illustration of the display status of the embodiment's LCD display.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have combined the teachings of the cited reference since they both directed to a power supplying apparatus configured to charge the externally connected electronic devices.  Liu teaches a power meter with a display coupled to the microcontroller and structured and configured to receive the real-time charging information from the microcontroller and display the real-time charging information would further improve user satisfaction by allowing the user the ability to monitor the real-time charging information of the device via the power meter with a display.
Regarding claim 19, see discussed in claim 2.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muto/Liu as applied to claim 1 above, and further in view of Biggs. 
Regarding claim 12, Muto/Liu does not teaches the display is structured and configured to indicate whether a right USB charging cable is being used for charging the one or more devices.
Biggs teaches a systems and methods for detecting a cable that is connected to a specific port.  Specifically, Biggs teaches a display is structured and configured to indicate whether a right cable is being used.
the system may be designed for port 130 to connect to a device that is 150 feet away from device 100 such that the detected capacitance indicates that the wrong cable is connected to port 130. 
 
[0036] Moreover, if port 130 has multiple pins, each pin may be independently tested to determine if a wire is connected to that pin.  From the attenuation that is detected at two or more pins of port 130, device 100 may determine if a correct cable is connected to port 130 or if the connector at port 130 is correctly wired or connected.  For instance, device 100 may detect test signal attenuation on a first set of pins and not a second set of pins of port 130.  These results may indicate improper wiring as the same amount of attenuation is expected on the first and second sets of pins when port 130 is correctly wired or connected.

[0058] In response to detecting the different capacitance and/or test signal attenuation at wire connectors 610 and 620 using microcontroller 110 and output from circuits 120-1 and 120-2, device 100 may provide a message that notifies an installer or remote device that pins or wire connectors of port 130 are misconfigured or incorrectly connected.  For instance, device 100 may send a message over a wired or wireless network to a system controller to identify the issue.  Alternatively, device 100 may illuminate one or more status lights or a display to identify the error at port 130 to a nearby installer.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Muto/Liu with the display is structured and configured to indicate whether a right cable is being used of Biggs.  The motivation for doing so would has been to provide the system the ability to indicate to the user whether the charging cable is being used for charging the one or more devices is a right cable.  Thus would prevent user confusion when a wrong cable was connected. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muto/Liu as applied to claim 1 above, and further in view of Xiang.

Muto/Liu, however, does not expressly teaches the display is structured and configured to indicate capacity or electric energy of a power bank.
Xiang teaches another charging apparatus with electric power display of battery being charged.  Specifically, Xiang teaches the display is structured and configured to indicate capacity or electric energy of a power bank.
[0023] In the USB charger with electric power display for battery being charged according to the invention, wherein the electric power display unit includes LED lamp and/or LCD screen. 

[0024] In the USB charger with electric power display for battery being charged according to the invention, the electric power is a charged level of the battery being charged, the electric power display unit includes at least 2 LED light indicating the charged level.

[0025] In the USB charger with electric power display for battery being charged according to the invention, the electric power includes percentage of full electric power of the battery being charged and spent charging time and/or surplus charging time, the electric power display unit includes at least one LCD screen indicating the electric power.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Muto/Liu with the display is structured and configured to indicate capacity or electric energy of a power bank.  The motivation for doing so would has been to allow user the ability to view/determined the capacity of the power bank.  Thus help the user to decide whether to accelerate the charge power based on the capacity of the power bank.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muto/Liu as applied to claim 1 and 14 above, and further in view of Bishtein.
Regarding claim 15, Muto/Liu does not teach the power supply includes a flyback circuit.
Bishtein teaches a voltage dedicated charger apparatus includes an AC-to-DC converter circuit, a pair of switches, and a controller block.  The AC-to-DC converter circuit converts an AC input voltage to a DC output voltage.  Specifically, Bishtein teaches a power supply [210 of fig. 2A] includes a flyback circuit [214].
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Muto/Liu with a power supply to include a flyback circuit.  The motivation for doing so would has been to regulate the DC output voltage. 

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muto in view of Schul et al. US Pub. No. 2013/0264998 (“Schul”). 
Regarding claim 20, Muto teaches a method for universal serial bus (USB) power delivery (PD) [see fig. 2] using a receptacle [100] with an integrated power meter [see fig. 19], comprising:
receiving, by at least one USB PD controller [120] of a plurality of USB PD controllers [120, 130] of the receptacle, one or more power profiles [see P1, P2, P3 of fig. 3] of one or more devices coupled to the receptacle for charging;
arbitration circuit 143] of the receptacle;
[0046] In the controller 110 having the master function, the arbitration circuit determines a power distribution, based on a table of power profiles. Here, the table of the power profiles include power profiles of all power receiving devices being in coupling. The controller 110 controls power to be supplied from the electric power supplying circuit 111 in accordance with the power distribution. Further, the controller 110 outputs arbitration signals corresponding to power distributions for the controllers 120 and 130 to the controllers 120 and 130 each being a slave. The controllers 120 and 130 respectively control power to be supplied to the ports 122 and 132 in response to the arbitration signals.

[0054] Next, in the status of (2), the power receiving device 20 is coupled to the power supplying apparatus 100 in addition to the power receiving device 10. The power receiving device 20 is coupled to the port 122 through a USB cable 21. Here, the controller 120 acquires the power profile of the power receiving device 20 through the USB cable 21. Before supplying power to the power receiving device 20, the controller 120 is capable of acquiring the power profile of the power receiving device 20.

[0187] The arbitration circuit unit 143 serves as an arbitration unit which decides a power distribution and notifies the same to other controllers. The arbitration circuit unit 143 performs the transmission/reception of an arbitration signal to and from other controllers 120 and 130 through a bus line 102. Then, the arbitration circuit unit 143 decides a power distribution with reference to a table of power profiles. Further, the arbitration circuit unit 143 selects a power receiving capability from within the power profiles P1 to P3 according to the power distribution. The arbitration circuit unit 143 outputs an arbitration signal corresponding to the selected power receiving capability to other controllers 120 and 130. Thus, the electric power supplying circuit 111 shown in FIG. 2 or the like supplies power corresponding to the power distribution to the power receiving device 10 through the port 112. 

charging the one or more devices via at least one USB port of a plurality of USB ports of the receptacle [see fig. 2 and 3]; 
displaying real-time charging information including at least a voltage configuration [see par. 0037 – 100W = 20V, 0090-0094] and an indication of real-time charging performance of the USB PD ports including charging quality of the USB PD ports [Maximum or Limiting Power].
[0090] The interface 200 is a user interface which indicates the present power-supplied state to a user and accepts the change of priority of each power receiving device from the user. Specifically, the interface 200 has a selection button 201, a stop lamp 202, a limiting lamp 203, and a power feeding lamp 204. The selection button 201, the stop lamp 202, the limiting lamp 203, and the power feeding lamp 204 are provided for every ports 112, 122, and 132. That is, the interface 200 has the three selection buttons 201, the three stop lamps 202, the three limiting lamps 203, and the three power feeding lamps 204. 

[0092] The stop lamp 202, the limiting lamp 203, and the power feeding lamp 204 are respectively an output interface for notifying the status of power supply to each of the ports 112, 122, and 132 to the user. For example, the stop lamp 202, the limiting lamp 203, and the power feeding lamp 204 can be comprised of an LED (Light Emitting Diode) or the like. More specifically, the stop lamp 202 emits light in red, the limiting lamp 203 emits light in yellow, and the power feeding lamp 204 emits light in red. Incidentally, the output interface is not limited to the lamp, but may be an LCD (Liquid Crystal Panel) monitor or the like. 

[0094] Specifically, when the power of the maximum power receiving capability (60 W in FIG. 7) of the power profile P1 of the power receiving device 10 is supplied to the port 112, the power feeding lamp 204 is turned on. When the power (45 W, 27 W or xxW in FIG. 7) other than the maximum power receiving capability of the power profile P1 of the power receiving device 10 is supplied to the port 112, the limiting lamp 203 is turned on. When no power is supplied to the port 112, the stop lamp 202 is turned on. Incidentally, when no power receiving device is coupled to the port 112, all of the stop lamp 202, the limiting lamp 203, and the power feeding lamp 204 are turned off. 

Muto does not teach checking, via the integrated power meter, the real-time charging performance and test at least one of capacity or electric energy of a power bank.
Schul teaches another receptacle [Fig. 1 or 2] with an integrated power meter includes a first cable jack, which is couplable to a personal mobile device, to charge the battery associated with the mobile device.  Specifically, Schul teaches checking, via the integrated power meter, the real-time performance [charging time] and test at least one of capacity or electric energy of a power bank [battery status].

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

[0047] FIG. 2A shows a first example embodiment of the second display region 213. In one embodiment, similar to the first display region 113, the second display region 213 includes a first and a second charging fraction display 213-1a and 213-2a, showing a first and a second battery percentage charge respectively, a first and a second charging time display 213-1b and 213-2b, showing a first and a second estimated time to complete charging respectively, and a first and a second charging status display 213-1c and 213-2c respectively, showing a first and a second approximate battery status respectively, such as in increments of 20% to complete charging of the battery.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have combined the teachings of the cited references since they both directed to a power supplying apparatus configured to charge the externally connected electronic devices.  Schul teaches steps of checking, via the integrated power meter, the real-time performance and test at least one of capacity or electric energy of a power bank would further improve user satisfaction by providing the user the ability to monitor charging status of the battery associated with user devices.
Regarding claim 21, Muto teaches negotiating, by the plurality of USB PD controllers, a power profile to be used for charging a plurality of devices coupled to the plurality of USB ports see discussed par. in claim 1 (below) and 20], wherein, the negotiated power profile including a highest common voltage to be used for charging the plurality of devices via the plurality of USB PD ports [see par. 0037, 0044; specifically, see fig. 3 – For example, if all connected devices having the Capability of P2, then the negotiated power sharing would be 27W.  Thus including the highest common voltage to be used for charging all of the connected devices].

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muto/Schul as applied to claim 20 above, and further in view of Biggs.
Regarding claim 22, Muto teaches wherein the real-time charging information further includes at least one of the negotiated power profile [see par. 0090-0094] and Schul teaches capacity or electric energy of a power bank. 
Muto does not teach whether corrected USB charging cables are coupled to the plurality of USB ports and the plurality of devices.
Biggs teaches a systems and methods for detecting a cable that is connected to a specific port.  Specifically, Biggs teaches a display is structured and configured to indicate whether correct USB charging cables are coupled to the of USB ports and the devices [see discussed Para. in claim 12].
 Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Muto/Schul with the display configured to indicate whether correct USB charging cables are coupled to the USB ports and the devices of Biggs.  The motivation for doing so would has been to provide the system the ability to indicate to the user whether the charging cable is being used for charging the one or more devices is a right cable.  Thus would prevent user confusion when a wrong cable was connected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2018/0254669 to Rahman et al. teaches another charging apparatus configured to charge multiple devices.  

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A user can test the capacity of a power bank of a user device by connecting the user device to the receptacle and to obtain the capacity of the power bank via power meter display.